                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CUTSFORTH, INC.,                                )
                                                )
                        Plaintiff,              )       Civil Action No. 17-1025
                                                )
         v.                                     )       Judge Cathy Bissoon
                                                )
LEMM LIQUIDATING                                )
COMPANY, LLC, et al.,                           )
                                                )
                        Defendants.             )


                                     MEMORANDUM ORDER

    I.        Background

         On November 16, 2019, this Court issued an Order to Show Cause (Doc. 593) to the

Parties to show cause as to why materials previously sealed or redacted in this matter should not

be unsealed or un-redacted pursuant to the Third Circuit’s ruling in In re Avandia Marketing

Sales Practices & Products Liability Litigation, 924 F.3d 662, 670-73 (3d. Cir. 2019). The

Parties filed a Joint Response to Order to Show Cause (Doc. 596, “Response”) on December 13,

2019.

         In the Response, Defendants state that there is no longer a need for any materials filed

under seal or redacted to remain under seal or remain redacted. Plaintiff, however, argues that

certain materials, identified in Exhibit A attached to the Response, should remain under seal or

redacted. Specifically, Plaintiff states that these materials relate to its confidential financial or

customer information, such as costs, pricing, revenues, and profitability related to one of its

products. Response at 2. Plaintiff argues that “public disclosure of this information would cause

substantial harm to [its] competitive position in the marketplace, including harm to its
negotiating position with customers and its positioning with respect to competitors.” Id.

According to Plaintiff, this harm can rebut the presumption of public access to judicial materials

and the First Amendment right of access to civil trial materials, discussed in Avandia. Id.

   II.      Applicable Standards

         Based on Avandia, this Court must articulate “compelling, countervailing interests to be

protected” and “make specific findings on the record concerning the effects of disclosure” and

“provide an opportunity for interested third parties to be heard” in order to overcome the

common law right of access. 924 F.3d at 672-73 (internal quotations and citations omitted).

Further, while the Third Circuit in Avandia declined to extend the First Amendment right of

public access to summary judgment records when the common law right of access is sufficient,

it noted that if a district court determined that any documents should remain sealed under the

right of public access, that court must then consider whether the First Amendment right attaches.

Id. at 673, 680.

         Neither party disputes that the documents in question constitute judicial records and are

subject to the common law of access. In determining whether the First Amendment right

attaches, a court must use a two-prong test:

         (1) whether the place and process have historically been open to the press; and

         (2) whether public access plays a significant positive role in the functioning of the

         particular process in question.

Id. at 673 (internal quotations and citations omitted). The Court agrees with Plaintiff’s briefing

that the First Amendment right attaches here, and that the redactions it requests must also survive

the First Amendment right of public access, if the Court finds that the redactions must be

protected from the common law right of access.

                                                   2
          The Court finds that Plaintiff’s requests for redactions are compelling enough to

overcome the common law right of public access. 1 Plaintiff has asked for specific data related to

product pricing (such as price differentials, average selling price and discounts), profit margins,

costs of manufacturing, number of units sold and customer lists to be redacted, as such

information is not disclosed to the public by Plaintiff, and disclosure of these specific pieces of

information would materially harm Plaintiff’s negotiating position in the marketplace. This, the

Court finds, is a “compelling, countervailing interest[] to be protected.” Avandia, 924 F.3d at

672. As the Court has found that Plaintiff’s requests for redactions meets the standard to remain

sealed under the common law right of access, the Court must now determine whether the

information should remain sealed under the First Amendment right of access.

          When the First Amendment right attaches, “[a]ny restriction on the right of public access

is evaluated under strict scrutiny” and a party may only rebut the presumption in favor of access

by “demonstrat[ing] an overriding interest [in excluding the public] based on findings that

closure is essential to preserve higher values and is narrowly tailored to serve that interest.” Id.

The party seeking to seal the information, in this case Plaintiff, “bears the burden of showing that

the material is the kind of information that courts will protect and that there is good cause for the

order to issue.” Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984).

          In this Circuit, “an interest in safeguarding a trade secret may overcome a presumption of

openness.” Publicker, 733 F.2d at 1073. While Plaintiff does not characterize the information

that it seeks to redact as trade secrets, that does not limit the Court’s ability to consider whether

that may be the appropriate method by which to analyze Plaintiff’s information.




1
    The Court makes its specific findings in the chart that follows in Section III of this Order.
                                                   3
       The Court finds the reasoning in another case in this District cited by Plaintiff to be

informative in determining what constitutes a trade secret or may overcome the presumption of

the First Amendment right of access. In Cole’s Wexford Hotel, Inc. v. Highmark, Inc., the

Special Master found that disclosure of a party’s customer lists would cause the company to

suffer “irreparable harm” sufficient to override any compelling public interest in the materials.

2019 WL 7606242, at *25 (W.D. Pa. Dec. 19, 2019) adopted by and modified by 2020 WL

337522 (W.D. Pa. Jan. 21, 2020) (adopting the Special Master’s recommendation in full, subject

to the insertion of two sentences to a portion of the recommendation unrelated to sealing). As in

Cole’s Wexford, the Court finds here that disclosure of Plaintiff’s customer’s list would

“materially harm [its] competitive position in the marketplace” by providing its competitors with

a list “to compete with or to contact for potential competition.” Response at Ex. A, p. 12.

       The Court next addresses Plaintiff’s redaction request as to information related to the

pricing of its product, which include the following: the price differential between its product and

Defendant’s product, the average selling price of its product, pricing discounts on the product,

cost of manufacturing the product, other revenue or profit information on the product and

number of sales of the product. 2 The Court again finds the analysis in Cole’s Wexford

informative. There, the Special Master found that data such as claims data constituted trade

secrets. 3 Claims data, in that context, meant details about pricing and rates for services for each


2
  The Court notes that, after careful review of each of Plaintiff’s proposed redactions, that the
type of information requested can be categorized in this way and thus can receive the same type
of analysis, although the actual numbers may differ. As noted in Footnote 1, this is detailed in
the attached chart.
3
  Pennsylvania Uniform Trade Secrets Act, 12 Pa. C.S.A. §§ 5302 defines trade secrets as:

       Information, including a formula, drawing, pattern, compilation including a customer list,
       program, device, method, technique or process that:

                                                  4
of one of the party’s payors. Cole’s Wexford, 2019 WL 7606242, at *26. The party requesting

sealing noted that it used this data in negotiations in contracts and that it would be “severely

prejudice[d]” if the information were made publicly available, as its competitors could use that

data to “extract a better deal and increased rates from payors” and also that its insurance

company payors could use that information to negotiate lower rates in their contracts. Id. The

Special Master also found that negotiated reimbursement rates are highly negotiated and

confidential and are individualized from customer to customer, making them the type of

confidential commercial information that courts protect. Id. at 26-28. As a result, disclosure of

these rates would cause serious injury, inflicting a significant threat to each company’s

negotiating abilities.

        Similarly, Plaintiff argues that it does not public disclose pricing information on its

product, and that it sells its product at different rates to different customers and customer groups.

See, e.g., Response at Ex. A, p. 6. Further, disclosure of the number of units sold or the price

differential between Plaintiff’s product and Defendant’s product would enable competitors to

discover the average price sold. Id. at 7, 9. Plaintiff argues that disclosure of this information

would harm its negotiating position in the marketplace with its customers and also give its

competitors an advantage when seeking to sell their products to Plaintiff’s customers. Id.

Plaintiff also argues that it does not publicly disclose information about manufacturing costs, as




        (1) Derives independent economic value, actual or potential, from not being generally
            known to, and not being readily ascertainable by proper means by, other persons who
            can obtain economic value from its disclosure or use.

        (2) Is the subject of efforts that are reasonable under the circumstances to maintain its
            secrecy.


                                                  5
that would provide competitors insight into its profit margins, which would again harm

Plaintiff’s negotiating position in the market and provide its competitors with an unfair

advantage. Id. at 10-11.

          The Court finds that this information derives independent economic value from not being

generally known by others who can obtain economic value from its disclosure, and is subject to

efforts that are reasonable under the circumstances to maintain its secrecy. Plaintiff has shown

that this information is the type of information that courts seek to protect, demonstrated its

overriding interest in excluding the public from this information because of the potential harm it

may suffer and narrowly tailored its objections by seeking only to redact or seal the specific

information that would cause the harm. As the Court has found that the requested redactions

constitute confidential information that courts seek to protect, such as trade secrets, they may be

safeguarded against the First Amendment right of access.

   III.      Specific Findings

          The Court makes an individualized analysis of each proposed redaction or seal request as

follows:




                           [The rest of this page is intentionally left blank]




                                                   6
THE COURT’S FINDINGS ON CUTSFORTH’S CONFIDENTIALITY DESIGNATIONS

 Request   Docket    Description        Confidential Materials               Rationale for Continued Sealing
    No.     No.
   1        232       Defendants’       Price differential between       The specific references to the price
                    Memo re Motion   EASYchange and FC-101 (p.1,         differential between Plaintiff’s product
                     for Summary     13, 14); average selling price of   and Defendant’s product are
                    Judgment of No        EASYchange (p. 13)             confidential information of the type that
                      Lost Profits                                       courts seek to protect, and that Plaintiff
                                                                         has demonstrated that it would suffer
                                                                         specific harm to its negotiation position
                                                                         in the marketplace from its disclosure.

                                                                         The specific number provided by
                                                                         Plaintiff’s expert on the average selling
                                                                         price may be redacted because the
                                                                         average selling price can be considered
                                                                         a trade secret under the relevant
                                                                         statutory authority in Pennsylvania, as
                                                                         the information has independent
                                                                         economic value from not being
                                                                         generally known and is subject to efforts
                                                                         reasonable under the circumstances to
                                                                         maintain its secrecy, making it the type
                                                                         of information that courts are likely to
                                                                         protect and causing harm to Plaintiff if
                                                                         disclosed.



                                                   7
2   273, Exhibit W    Cutsforth Strategic   Selling price and units sold of The specific number provided on the
                     Sales/Marketing Plan        EASYchange (p. 15)         average selling price may be redacted
                                                                            because the average selling price can
                                                                            be considered a trade secret under the
                                                                            relevant statutory authority in
                                                                            Pennsylvania, as the information has
                                                                            independent economic value from not
                                                                            being generally known and is subject
                                                                            to efforts reasonable under the
                                                                            circumstances to maintain its secrecy,
                                                                            making it the type of information that
                                                                            courts are likely to protect and
                                                                            causing harm to Plaintiff if disclosed.

                                                                            The specific number provided on the
                                                                            units sold may be redacted because
                                                                            that can be used to calculate the
                                                                            average selling price of Plaintiff’s
                                                                            product, which can be considered a
                                                                            trade secret, making it the type of
                                                                            information that courts are likely to
                                                                            protect and causing harm to Plaintiff
                                                                            if disclosed.




                                                  8
3   277, Exhibit Y   Excerpts of Expert    Average selling price, profit The specific number provided on the
                     Report of Elizabeth   margin of EASYchange (p. average selling price may be redacted
                      Dean Regarding                   39)               because the average selling price can
                         Damages                                         be considered a trade secret under the
                                                                         relevant statutory authority in
                                                                         Pennsylvania, as the information has
                                                                         independent economic value from not
                                                                         being generally known and is subject
                                                                         to efforts reasonable under the
                                                                         circumstances to maintain its secrecy,
                                                                         making it the type of information that
                                                                         courts are likely to protect and
                                                                         causing harm to Plaintiff if disclosed.

                                                                          The specific number provided on
                                                                          the profit margin may be redacted
                                                                          because that can be used to
                                                                          calculate the average selling price
                                                                          of Plaintiff’s product, which can be
                                                                          considered a trade secret, making it
                                                                          the type of information that courts
                                                                          are likely to protect and causing
                                                                          harm to Plaintiff if disclosed.




                                                9
4   327    Cutsforth Memo in     Selling price and average    The specific numbers provided on the
             Opposition to      price of EASYchange, price    average selling price or selling price
          Defendants’ Motion    differential between FC-101   for different categories of sales may
             for Summary          and EASYchange (p. 16)      be redacted because the average
          Judgment of No Lost                                 selling price can be considered a
                 Profits                                      trade secret under the relevant
                                                              statutory authority in Pennsylvania,
                                                              as the information has independent
                                                              economic value from not being
                                                              generally known and is subject to
                                                              efforts reasonable under the
                                                              circumstances to maintain its secrecy,
                                                              making it the type of information that
                                                              courts are likely to protect and
                                                              causing harm to Plaintiff if disclosed.

                                                               The specific references to the price
                                                               differential between Plaintiff’s
                                                               product and Defendant’s product
                                                               are confidential information of the
                                                               type that courts seek to protect,
                                                               and that Plaintiff has demonstrated
                                                               that it would suffer specific harm
                                                               to its negotiation position in the
                                                               marketplace from its disclosure.




                                     10
5   339, Exhibit 12   Excerpts of Expert    Cutsforth’s pricing discounts     The specific numbers provided on the
                      Report of Elizabeth    and average EASYchange           average selling price and pricing
                       Dean Regarding       price (p. 31); Cutsforth profit   discounts may be redacted because
                          Damages            margin on brush sales and        they can be considered trade secrets
                                               installation fees (p. 32);     under the relevant statutory authority
                                            pricing/revenue/profit tables     in Pennsylvania, as the information
                                            for EASYchange (schedules         has independent economic value
                                                          2-3)                from not being generally known and
                                                                              is subject to efforts reasonable under
                                                                              the circumstances to maintain its
                                                                              secrecy, making it the type of
                                                                              information that courts are likely to
                                                                              protect and causing harm to Plaintiff
                                                                              if disclosed.


                                                                               The specific references to
                                                                               Plaintiff’s profit margin, pricing,
                                                                               revenue, and profit are confidential
                                                                               information courts seek to protect,
                                                                               and that Plaintiff has demonstrated
                                                                               that it would suffer specific harm
                                                                               to its negotiation position in the
                                                                               marketplace from its disclosure.




                                                  11
6   343, Exhibit 14       Cutsforth              Cost information of      The specific references to
                        EASYchange            EASYchange holder and parts Plaintiff’s costs are confidential
                      manufacturing quote                                 information of the type that courts
                                                                          seek to protect, and that Plaintiff
                                                                          has demonstrated that it would
                                                                          suffer specific harm to its
                                                                          negotiation position in the
                                                                          marketplace from its disclosure.

7   344, Exhibit 15 Cutsforth customer list List of customers, pricing, and Plaintiff’s customer list is the type
                        and sales data              net value details       of confidential information of the
                                                                            type that courts seek to protect,
                                                                            and Plaintiff has demonstrated that
                                                                            it would suffer specific harm to its
                                                                            negotiation position in the
                                                                            marketplace from its disclosure.

8        N/A          Defendants’ Memo re        Price differential between     The specific references to the price
                      Motion for Summary        EASYchange and FC-101           differential between Plaintiff’s
                      Judgment of No Lost      (p.1, 11, 12); average selling   product and Defendant’s product
                            Profits            price of EASYchange (p. 11)      are confidential information of the
                                                                                type that courts seek to protect,
                                                                                and that Plaintiff has demonstrated
                                                                                that it would suffer specific harm
                                                                                to its negotiation position in the
                                                                                marketplace from its disclosure.

                                                                                The specific numbers provided on the
                                                                                average selling price may be redacted
                                                                                because the average selling price can
                                                    12
                                                             be considered a trade secret under the
                                                             relevant statutory authority in
                                                             Pennsylvania, as the information has
                                                             independent economic value from not
                                                             being generally known and is subject
                                                             to efforts reasonable under the
                                                             circumstances to maintain its secrecy,
                                                             making it the type of information that
                                                             courts are likely to protect and
                                                             causing harm to Plaintiff if disclosed.

9   N/A    Defendants’ SOF re   Average EASYchange selling The specific numbers provided on the
          Motion for Summary              price (¶ 47)     average selling price may be redacted
          Judgment of No Lost                              because the average selling price can
                Profits                                    be considered a trade secret under the
                                                           relevant statutory authority in
                                                           Pennsylvania, as the information has
                                                           independent economic value from not
                                                           being generally known and is subject
                                                           to efforts reasonable under the
                                                           circumstances to maintain its secrecy,
                                                           making it the type of information that
                                                           courts are likely to protect and
                                                           causing harm to Plaintiff if disclosed.




                                     13
10   N/A    Cutsforth Memo in     Selling price and average    The specific numbers provided on the
              Opposition to      price of EASYchange, price    average selling price or selling price
            Defendants’ Motion   differential between FC-101   may be redacted because the average
               for Summary         and EASYchange (p. 18)      selling price can be considered a
           Judgment of No Lost                                 trade secret under the relevant
                   Profits                                     statutory authority in Pennsylvania,
                                                               as the information has independent
                                                               economic value from not being
                                                               generally known and is subject to
                                                               efforts reasonable under the
                                                               circumstances to maintain its secrecy,
                                                               making it the type of information that
                                                               courts are likely to protect and
                                                               causing harm to Plaintiff if disclosed.

                                                                The specific references to the price
                                                                differential between Plaintiff’s
                                                                product and Defendant’s product
                                                                are confidential information of the
                                                                type that courts seek to protect,
                                                                and that Plaintiff has demonstrated
                                                                that it would suffer specific harm
                                                                to its negotiation position in the
                                                                marketplace from its disclosure.




                                      14
11   N/A     Cutsforth SOF in      Average EASYchange            The specific numbers provided on the
              Opposition to         selling price (¶ 47)         average selling price may be redacted
           Defendants’ Motion                                    because the average selling price can
              for Summary                                        be considered a trade secret under the
           Judgment of No Lost                                   relevant statutory authority in
                  Profits                                        Pennsylvania, as the information has
                                                                 independent economic value from not
                                                                 being generally known and is subject
                                                                 to efforts reasonable under the
                                                                 circumstances to maintain its secrecy,
                                                                 making it the type of information that
                                                                 courts are likely to protect and
                                                                 causing harm to Plaintiff if disclosed.

12   N/A   Defendants’ Daubert    Price differential between     The specific references to the price
           Motion re Elizabeth    EASYchange and FC-101          differential between Plaintiff’s
                 Dean            (p. 3, 4, 5); average selling   product and Defendant’s product are
                                 price of EASYchange (p. 3)      confidential information of the type
                                                                 that courts seek to protect, and that
                                                                 Plaintiff has demonstrated that it
                                                                 would suffer specific harm to its
                                                                 negotiation position in the
                                                                 marketplace from its disclosure.

                                                                 The specific numbers provided on the
                                                                 average selling price may be redacted
                                                                 because the average selling price can
                                                                 be considered a trade secret under the
                                                                 relevant statutory authority in
                                                                 Pennsylvania, as the information has
                                                                 independent economic value from not
                                      15
                                                                  being generally known and is subject
                                                                  to efforts reasonable under the
                                                                  circumstances to maintain its secrecy,
                                                                  making it the type of information that
                                                                  courts are likely to protect and
                                                                  causing harm to Plaintiff if disclosed

13   N/A       Exhibit W to       Selling price and units sold of The specific number provided on the
             Defendants’ Lost          EASYchange (p. 15)         average selling price may be redacted
             Profits Summary                                      because the average selling price can
            Judgment Motion -                                     be considered a trade secret under the
            Cutsforth Strategic                                   relevant statutory authority in
           Sales/Marketing Plan                                   Pennsylvania, as the information has
                                                                  independent economic value from not
                                                                  being generally known and is subject
                                                                  to efforts reasonable under the
                                                                  circumstances to maintain its secrecy,
                                                                  making it the type of information that
                                                                  courts are likely to protect and
                                                                  causing harm to Plaintiff if disclosed.

                                                                  The specific number provided on the
                                                                  units sold may be redacted because
                                                                  that can be used to calculate the
                                                                  average selling price of Plaintiff’s
                                                                  product, which can be considered a
                                                                  trade secret, making it the type of
                                                                  information that courts are likely to
                                                                  protect and causing harm to Plaintiff
                                                                  if disclosed.

                                        16
14   N/A      Exhibit Y to       Average selling price, profit The specific numbers provided on the
            Defendants’ Lost     margin of EASYchange (p. average selling price may be redacted
            Profits Summary                  39)               because the average selling price can
           Judgment Motion -                                   be considered a trade secret under the
           Excerpts of Expert                                  relevant statutory authority in
           Report of Elizabeth                                 Pennsylvania, as the information has
            Dean Regarding                                     independent economic value from not
               Damages                                         being generally known and is subject
                                                               to efforts reasonable under the
                                                               circumstances to maintain its secrecy,
                                                               making it the type of information that
                                                               courts are likely to protect and
                                                               causing harm to Plaintiff if disclosed.

                                                               The specific references to Plaintiff’s
                                                               profit margin are confidential
                                                               information courts seek to protect,
                                                               and that Plaintiff has demonstrated
                                                               that it would suffer specific harm to
                                                               its negotiation position in the
                                                               marketplace from its disclosure.




                                      17
15   N/A       Exhibit 2 to        Price differential between      The specific references to the price
           Cutsforth’s Motion   EASYchange and FC-101 and          differential between Plaintiff’s
              to Exclude –      average selling price (p. 5, 39,   product and Defendant’s product are
            Expert Report of       41, Figure 5, Figure 11);       confidential information of the type
             Carl Degen on          Cutsforth profit margin        that courts seek to protect, and that
                Damages           information (p. 42, 43, 44)      Plaintiff has demonstrated that it
                                                                   would suffer specific harm to its
                                                                   negotiation position in the
                                                                   marketplace from its disclosure.

                                                                   The specific numbers provided on the
                                                                   average selling price may be redacted
                                                                   because the average selling price can
                                                                   be considered a trade secret under the
                                                                   relevant statutory authority in
                                                                   Pennsylvania, as the information has
                                                                   independent economic value from not
                                                                   being generally known and is subject
                                                                   to efforts reasonable under the
                                                                   circumstances to maintain its secrecy,
                                                                   making it the type of information that
                                                                   courts are likely to protect and
                                                                   causing harm to Plaintiff if disclosed.

                                                                   The specific references to Plaintiff’s
                                                                   profit margin are confidential
                                                                   information courts seek to protect,
                                                                   and that Plaintiff has demonstrated
                                                                   that it would suffer specific harm to
                                                                   its negotiation position in the
                                                                   marketplace from its disclosure.
                                      18
16   N/A      Exhibit A to      Cutsforth’s pricing discounts     The specific numbers provided on the
              Defendants’        and average EASYchange           average selling price and pricing
           Daubert Motion re    price (p. 31); Cutsforth profit   discounts may be redacted because
               Elizabeth         margin on brush sales and        they can be considered trade secrets
           Dean – Excerpts of   installation fees, and costing    under the relevant statutory authority
            Expert Report of        information (p. 32-34)        in Pennsylvania, as the information
            Elizabeth Dean                                        has independent economic value
               Regarding                                          from not being generally known and
               Damages                                            is subject to efforts reasonable under
                                                                  the circumstances to maintain its
                                                                  secrecy, making it the type of
                                                                  information that courts are likely to
                                                                  protect and causing harm to Plaintiff
                                                                  if disclosed.

                                                                  The specific references to Plaintiff’s
                                                                  profit margin and fees and costs are
                                                                  confidential information courts seek
                                                                  to protect, and that Plaintiff has
                                                                  demonstrated that it would suffer
                                                                  specific harm to its negotiation
                                                                  position in the marketplace from its
                                                                  disclosure.




                                      19
17   N/A        Exhibit 1 to        Cutsforth’s pricing discounts   The specific numbers provided on the
           Cutsforth’s Opposition     and average EASYchange        average selling price and pricing
            to Defendants’ Lost        price (p. 31, 39, 42, 47);   discounts may be redacted because
              Profits Summary        Cutsforth profit margin on     they can be considered trade secrets
            Judgment Motion –        brush sales and installation   under the relevant statutory authority
              Expert Report of       fees (p. 32-34, 39, 41, 47);   in Pennsylvania, as the information
               Elizabeth Dean       pricing/revenue/profit tables   has independent economic value
            Regarding Damages       for EASYchange (schedules       from not being generally known and
                                                  2-3)              is subject to efforts reasonable under
                                                                    the circumstances to maintain its
                                                                    secrecy, making it the type of
                                                                    information that courts are likely to
                                                                    protect and causing harm to Plaintiff
                                                                    if disclosed.

                                                                     The specific references to
                                                                     Plaintiff’s profit margin,
                                                                     pricing, revenue, and profit are
                                                                     confidential information courts
                                                                     seek to protect, and that Plaintiff
                                                                     has demonstrated that it would
                                                                     suffer specific harm to its
                                                                     negotiation position in the
                                                                     marketplace from its disclosure.




                                         20
18   587   Sealed Summary         EASYchange average sales          The specific numbers provided on the
           Judgment Order              price (p. 24)                average selling price may be redacted
                                                                    because they can be considered trade
                                                                    secrets under the relevant statutory
                                                                    authority in Pennsylvania, as the
                                                                    information has independent
                                                                    economic value from not being
                                                                    generally known and is subject to
                                                                    efforts reasonable under the
                                                                    circumstances to maintain its secrecy,
                                                                    making it the type of information that
                                                                    courts are likely to protect and
                                                                    causing harm to Plaintiff if disclosed.




              [The rest of this page is intentionally left blank]




                                      21
   IV.      Order

         The Court finds that Plaintiff has shown good cause as to why the proposed redactions

should remain under seal. Plaintiff shall file redacted versions of the relevant documents

pursuant to the Court’s findings by February 25, 2020. Consistent with the foregoing, all of

Defendants’ materials previously filed under seal or with redactions will no longer be sealed or

redacted.

         IT IS SO ORDERED.

February 18, 2020                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                22
